Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Herrin (US Patent 10565093), in view of Kaulgud (US PGPub 20180046570), and further in view of Hull (US PAtent 20190087731) failed to disclose of a method of generating a computer program using artificial intelligence, the method comprising: generating, at an artificial intelligence module, logic programming by analyzing natural language in sample input data received from an external source, the sample input data resulting in a known output; receiving select input data, the select input data including select natural language or a coding instruction including the select natural language; generating context data by processing, using an artificial neural network of the artificial intelligence module, the select natural language; selecting the logic programming based on the context data; determining, at the artificial intelligence module, a computing instruction for the select input data using the logic programming; and generating the computer program, the computer program including the computing instruction, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Herrin, Kaulgud and Hull discloses of a method of generating a computer program using artificial intelligence, the method comprising: generating, , logic programming by analyzing natural language in sample input data received from an external source, receiving select input data, the input data including natural language or a coding instruction including the select natural language; generating context data by processing, using an artificial neural network of the artificial intelligence module; and generating the computer program, the computer program including the computing instruction. 

However, the prior-art, Herrin, Kaulgud and Hull failed to disclose as cited above. Claim 9 is a system claim, similar to the claim 1, and claim 17 is a product claim, similar to claim 1. 
 Therefore, the prior-art, Herrin, Kaulgud and Hull failed to teach the method of claim 1, the system of claim 9 and the product of claim 17. Therefore, claims 1-24 are allowed. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/JAE U JEON/Primary Examiner, Art Unit 2193